Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claims 1, 12, 15 and 17 are objected to because of the following informalities:  
The instant claims 1 and 15 contain “re-actor” wherein reactor is appropriate, claim 12 is to “mon-oxide” and “di-oxide” and instant claim 17 is to “pro-duction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the instant claim states “feeding devices” or “recovering device” without providing an example of what is considered a “device”.  For purposes of 
Claim 9 recites the limitation "the Fischer-Tropsch reaction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the Fischer-Tropsch reaction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claim and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 14, the instant claim is to the reactor being a catalytic partial oxidation reactor where claim 12 is to a reactor comprising a catalyst within which a partial oxidation reaction occurs with the catalyst which is not further limiting.
Instant claim 17 is to the process of claim 1 being used as a catalytic partial oxidation process wherein claim 1 is to a catalytic partial oxidation process which is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta.
	Considering Claims 1 and 17, Dutta discloses a catalytic partial oxidation process [0003] producing synthesis gas [0014] wherein the catalyst is contained within a reactor [0017] with the catalyst comprising nickel, rhodium and alumina [0032].  Dutta further discloses that a hydrocarbon feed comprising hydrocarbons, hydrogen, carbon monoxide and carbon dioxide is combined with an oxygen-containing stream [0031] and (Fig. 1, items 12 and 14).  The ordinary skilled artisan would understand that synthesis gas comprises hydrogen and carbon monoxide.  Dutta further discloses that combustion reactions also occur which are exothermic [0029] and therefore supply heat.
	Although Dutta does not disclose that the individual streams of carbon dioxide, hydrogen and hydrocarbon are not individually added to the oxygen stream, there is no patentable difference between adding a mixture to the reactor and pre-mixing individual 
Additionally, the instant claim is to reacting carbon dioxide with hydrogen in the presence of oxygen by partial oxidation to produce a product comprising at least carbon monoxide and hydrogen however it is known by the ordinary skilled artisan that partial oxidation is a reaction between a hydrocarbon and oxygen as taught by Dutta (Eqn. 2) who also teaches that steam reforming and the water gas shift reactions may occur at a lesser extent (Eqn. 3 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Dutta would react the methane with oxygen to affect the partial oxidation process.
Considering Claim 2, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses that the partial oxidation process utilize catalyst contact times that are very short on the order of milliseconds so that the desired reactions occur [0009] making contact time and therefore feed gas velocity a result effective variable.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed velocity through routine experimentation as it has been held to be within the skill of the nd 272, 205 USPQ 215 (CCPA 1980). 
Considering Claims 3 and 4, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses a reaction temperature of less than 1300°C [0015] and [0017] which overlaps or encompasses the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses a reaction pressure of at least 2 atm [0079] thereby encompassing the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 6, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses a catalyst comprising Rh, Ni and alumina (Al2O3) [0032].
Considering Claim 7, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses that the products are cooled [0045].
Considering Claim 8, the significance of Dutta as applied to Claim 1 is explained above.
Dutta discloses that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claim 1 and further in view of Goetsch et al. (USP 5,654,491) hereafter Goetsch.
	Considering Claim 2, the significance of Dutta as applied to Claim 1 is explained above.
	Dutta discloses that the partial oxidation process utilize catalyst contact times that are very short on the order of milliseconds so that the desired reactions occur [0009].
	Dutta does not disclose a feed gas velocity.
	Goetsch discloses a partial oxidation of methane process wherein the velocity of the feed is greater than 0.1 m/s (Col. 7, ln 26-31) which overlaps the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed velocity using the range of Goetsch as a guide in the process of Dutta.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 9 -10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claims 1 and 8 and further in view of Drnevich et al. (US 2014/0148519) hereafter Drnevich.
	Considering Claims 9 and 10, the significance of Dutta as applied to Claims 1 and 8 is explained above.
Dutta discloses that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but provides no guidance as to the reaction conditions.
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] and generally discloses that a Fischer-Tropsch process operates at a temperature between 400° and 700°F (about 200° to about 370°C) and a pressure between 300 and 700 psia (about 20 to 48 bar) both of which overlap the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the Fischer-Tropsch process of Dutta would operate within the range as disclosed by Drnevich.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claim 1 in view of Drnevich et al. (US 2014/0148519) hereafter Drnevich as applied to claim 8 and further in view of Aasberg-Petersen et al. (US 2014/0135409) hereafter Petersen.
Considering Claim 11, the significance of Dutta as applied to Claims 1 and 8 is explained above.
Dutta discloses that the carbon dioxide stream need not be pure and further may include methane, water, CO and CO2 [0031] and that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but does not disclose utilizing a recycle stream from the FT process..
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] with a carbon dioxide stream being recycled to the reformer [0020].
Petersen discloses a catalytic partial oxidation process coupled with a FT process and that the FT tail gas is recycled to the partial oxidation reactor [0008] wherein it is known to the ordinary skilled artisan that tail gas comprises methane, hydrogen, CO and carbon dioxide [0002] and [0003].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle the tail gas from the Fischer-Tropsch of Dutta to the input to the catalytic partial oxidation reactor for generating syngas.  The ordinary skilled artisan would have a reasonable expectation of success as Dutta discloses that the feed gas to the partial oxidation reactor utilizes a feed gas as disclosed by Petersen and would therefore be motivated to utilize any particular feedstream to improve process economics.
Claim 12--14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta.
	Considering Claims 12 and 14, Dutta discloses a catalytic partial oxidation process [0003] producing synthesis gas comprising carbon monoxide [0014] and [0028] wherein the catalyst is contained within a reactor [0017] with the catalyst comprising nickel, rhodium and alumina [0032].  Dutta further discloses that a hydrocarbon feed comprising hydrocarbons, hydrogen, carbon monoxide and carbon dioxide is combined with an oxygen-containing stream [0031] and (Fig. 1, items 12 and 14).  
	Dutta further discloses feeding devices comprising pipes for supplying a reactor with a hydrocarbon stream comprising carbon dioxide, hydrogen, methane and oxygen wherein the oxygen is combined with the hydrocarbon stream (Fig. 2, items 76, 80, 82 and 74) with the reactor comprising a catalyst (Fig. 2, item 86) with a discharge pipe (Fig. 2, item 114) for discharging the gaseous products.
	Although Dutta does not explicitly disclose pipes which sequentially combine the various streams, Dutta does disclose combining the hydrocarbon-type stream with an oxidant stream.  The use of multiple pipes to combine various streams simply represents a duplication of parts which does not require an inventive step.  (MPEP 2144.04(VI)(b).
Regarding limitations recited in claim 12 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
	Considering Claim 13, the significance of Dutta as applied to Claim 12 is explained above.
	Dutta discloses a tubular reactor (Fig. 1 and 2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claim 12 and further in view of Drnevich et al. (US 2014/0148519) hereafter Drnevich.
Considering Claim 15, the significance of Dutta as applied to Claim 12 is explained above.
Dutta discloses that the products of the catalytic partial oxidation reactor are supplied to a Fischer-Tropsch system [0084] but does not mention a reactor.
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] which comprises a reactor [0087].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the Fischer-Tropsch system of Dutta to possess a reactor as taught by Drnevich.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2006/0029539) hereafter Dutta as applied to Claim 12 and in view of Drnevich et al. (US 2014/0148519) hereafter Drnevich as applied to Claim 15 and further in view of Aasberg-Petersen et al. (US 2014/0135409) hereafter Petersen.
Considering Claim 16, the significance of Dutta as applied to Claims 12 and 15 is explained above.
Dutta discloses that the carbon dioxide stream need not be pure and further may include methane, water, CO and CO2 [0031] and that the products of the partial oxidation process may be supplied to a Fischer-Tropsch process [0084] but does not disclose utilizing a recycle stream from the FT process..
Drnevich discloses a hybrid plant for producing liquid fuels wherein the plant produces a mixture of CO and hydrogen and includes autothermal reforming and/or partial oxidation reformer with the syngas being supplied to a Fischer-Tropsch process [0015]-[0017] with a carbon dioxide stream being recycled to the reformer [0020].
Petersen discloses a catalytic partial oxidation process coupled with a FT process and that the FT tail gas is recycled from the FT reactor to the partial oxidation reactor [0008] wherein it is known to the ordinary skilled artisan that tail gas comprises methane, hydrogen, CO and carbon dioxide [0002] and [0003] and (Fig. 1, items 500, 180 and 400) and [0077] wherein the recirculation device is a pipe.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle the tail gas from the Fischer-Tropsch of Dutta to the input to the catalytic partial oxidation reactor for generating syngas.  The ordinary skilled artisan would have a reasonable expectation of 
Conclusion
Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732